EXHIBIT 10.1

 

NEITHER THIS SECURITY NOR THE SECURITIES INTO WHICH THIS SECURITY IS CONVERTIBLE
HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE "SECURITIES
ACT"), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO BORROWER.

 

Original Issue Date:March __, 2016

Principal Amount: $______

 

12% CONVERTIBLE NOTE

DUE MARCH ___, 2017

 

FOR VALUE RECEIVED, the undersigned, Avant Diagnostics, Inc., a Nevada
corporation (the "Borrower") promises to pay to Amarantus Bioscience Holdings,
Inc. or its registered assigns (the "Holder"), or shall have paid pursuant to
the terms hereunder, the principal sum of ______________ ($_______) on March __,
2017 (the "Maturity Date") or such earlier date as this Note is required or
permitted to be repaid as provided hereunder, and to pay interest, if any, to
the Holder on the aggregate unconverted and then outstanding principal amount of
this Note in accordance with the provisions hereof.

 

This Note is subject to the following additional provisions:

 

Section 1 Definitions. For the purposes hereof, in addition to the terms defined
elsewhere in this Note, the following terms shall have the following meanings:

 

"Bankruptcy Event" means any of the following events: (a) Borrower or any
Subsidiary thereof commences a case or other proceeding under any bankruptcy,
reorganization, arrangement, adjustment of debt, relief of debtors, dissolution,
insolvency or liquidation or similar law of any jurisdiction relating to
Borrower or any Subsidiary thereof, (b) there is commenced against Borrower or
any Subsidiary thereof any such case or proceeding that is not dismissed within
60 days after commencement, (c) Borrower or any Subsidiary thereof is
adjudicated insolvent or bankrupt or any order of relief or other order
approving any such case or proceeding is entered, (d) Borrower or any Subsidiary
thereof suffers any appointment of any custodian or the like for it or any
substantial part of its property that is not discharged or stayed within 60
calendar days after such appointment, or (e) Borrower or any Subsidiary thereof
makes a general assignment for the benefit of creditors.

 

"Business Day" means any day except any Saturday, any Sunday, any day which is a
federal legal holiday in the United States or any day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close.

 

"Conversion" shall have the meaning ascribed to such term in Section 4.

 

"Conversion Date" shall have the meaning set forth in Section 4.

 

"Conversion Price" shall have the meaning set forth in Section 4.

 

 1

 

 

"Conversion Shares" means, collectively, the shares of Common Stock issuable
upon conversion of this Note in accordance with the terms hereof.

 

"Event of Default" shall have the meaning set forth in Section 7(a).

 

"New York Courts" shall have the meaning set forth in Section 11(d).

 

"Note Register" shall have the meaning set forth in Section 2(c).

 

"Notice of Conversion" shall have the meaning set forth in Section 4(a).

 

"Original Issue Date" means the date of the first issuance of this Note,
regardless of any transfers of this Note and regardless of the number of
instruments which may be issued to evidence such Note.

 

"Trading Day" means a day on which the principal Trading Market is open for
trading.

 

"Trading Market" means any of the following markets or exchanges on which the
Common Stock is listed or quoted for trading on the date in question: the NYSE
MKT, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq Global
Select Market, the New York Stock Exchange, the OTCQB, or the OTCQX (or any
successors to any of the foregoing).

 

Section 2. Interest.

 

a) Interest. Holders shall be entitled to receive, and Borrower shall pay,
simple interest on the outstanding principal amount of this Note at the annual
rate of twelve percent (12%) per annum payable in cash on the Maturity Date.

 

b) Payment Grace Period. The Borrower shall have a ten Business Day grace period
to pay any monetary amounts due under this Note except as specifically set forth
herein.

 

c) Calculations. Interest shall be calculated on the basis of a 365-day year,
and shall accrue daily commencing on the Original Issue Date until payment in
full of the outstanding principal, together with all accrued and unpaid
interest, liquidated damages and other amounts which may become due hereunder,
has been made.

 

d) Manner and Place of Payment. Principal and interest on this Note and other
payments in connection with this Note shall be payable at the Borrower's offices
as designated above in lawful money of the United States of America in
immediately available funds without set-off, deduction or counterclaim. Upon
assignment of the interest of Holder in this Note, Borrower shall instead make
its payment pursuant to the assignee's instructions upon receipt of written
notice thereof.

 

 2

 

 

Section 3. Registration of Transfers and Exchanges.

 

a) Different Denominations. This Note is exchangeable for an equal aggregate
principal amount of Notes of different authorized denominations, as requested by
the Holder surrendering the same. No service charge will be payable for such
registration of transfer or exchange.

 

b) Investment Representations. This Note has been issued subject to certain
investment representations of the original Holder set forth in the Investor
Representations annexed hereto as Exhibit A may be transferred or exchanged only
in compliance with the terms contained herein and applicable federal and state
securities laws and regulations to successor Holders who provide the same
investment representations to the Borrower.

 

c) Reliance on Note Register. Prior to due presentment for transfer to Borrower
of this Note, Borrower and any agent of Borrower may treat the Person in whose
name this Note is duly registered on the Note Register as the owner hereof for
the purpose of receiving payment as herein provided and for all other purposes,
whether or not this Note is overdue, and neither Borrower nor any such agent
shall be affected by notice to the contrary.

 

Section 4. Conversion.

 

a) Voluntary Conversion. This Note shall be convertible at any time, in whole or
in part, into shares of Common Stock at the option of the Holder, at the
Conversion Price. The Holder shall effect conversions by delivering to Borrower
a Notice of Conversion, the form of which is attached hereto as Annex A (each, a
"Notice of Conversion"), specifying therein the principal amount of this Note to
be converted and the date on which such conversion shall be effected (such date,
the "Conversion Date"). If no Conversion Date is specified in a Notice of
Conversion, the Conversion Date shall be the date that such Notice of Conversion
is deemed delivered hereunder. To effect conversions hereunder, the Holder shall
not be required to physically surrender this Note to Borrower unless the entire
principal amount of this Note has been so converted. The Holder and Borrower
shall maintain records showing the principal amount(s) and interest converted
and the date of such conversion(s). Borrower may deliver an objection to any
Notice of Conversion within one (1) Business Day of delivery of such Notice of
Conversion. In the event of any dispute or discrepancy, the records of the
Borrower shall be controlling and determinative in the absence of manifest
error. The Holder, and any assignee by acceptance of this Note, acknowledge and
agree that, by reason of the provisions of this paragraph, following conversion
of a portion of this Note, the unpaid and unconverted principal amount of this
Note may be less than the amount stated on the face hereof.

 

c) Conversion Price. The conversion price shall be equal to $0.20, subject to
adjustment in accordance with Section 5 (the "Conversion Price").

 

d) Conversion Limitation. Notwithstanding anything to the contrary contained
herein, the number of Conversion Shares that may be acquired by the Holder upon
conversion of this Debenture (or otherwise in respect hereof) shall be limited
to the extent necessary to ensure that, following such conversion (or other
issuance), the total number of shares of Common Stock then beneficially owned by
such Holder and its affiliates and any other persons whose beneficial ownership
of Common Stock would be aggregated with the Holder's for purposes of Section
13(d) of the Securities and Exchange Act of 1934, as amended (the "Exchange
Act"), does not exceed 4.99% of the total number of issued and outstanding
shares of Common Stock (including for such purpose the shares of Common Stock
issuable upon such conversion). For such purposes, beneficial ownership shall be
determined in accordance with Section 13(d) of the Exchange Act and the rules
and regulations promulgated thereunder. By written notice to the Company, the
Holder may increase, decrease or waive the provisions of this Section 2.2 as to
itself but any such waiver will not be effective until the 61st day after
delivery thereof

 

 3

 

 

d) Mechanics of Conversion.

 

i. Conversion Shares Issuable Upon Conversion. The number of Conversion Shares
issuable upon a conversion hereunder shall be determined by the quotient
obtained by dividing (x) the outstanding principal amount of this Note and
accrued but unpaid interest thereon to be converted by (y) the Conversion Price.

 

ii. Delivery of Certificate Upon Conversion. Not later than five Trading Days
after each Conversion Date (the "Share Delivery Date"), Borrower shall deliver,
or cause to be delivered, to the Holder (A) a certificate or certificates
representing the Conversion Shares and (B) a bank check in the amount of accrued
and unpaid interest.

 

iii. Reservation of Shares Issuable Upon Conversion. Borrower covenants that it
will at all times reserve and keep available out of its authorized and unissued
shares of Common Stock for the sole purpose of issuance upon conversion of this
Note as herein provided, free from preemptive rights or any other actual
contingent purchase rights of Persons other than the Holder (and the other
holders of the Notes), not less than one hundred (100%) percent of the aggregate
number of shares of the Common Stock as shall be issuable (taking into account
the adjustments and restrictions of Section 5) upon the conversion of the then
outstanding principal amount of this Note at the Initial Conversion Price (as
adjusted from time to time) , assuming such principal amount was not converted
through the Maturity Date. Borrower covenants that all shares of Common Stock
that shall be so issuable shall, upon issue, be duly authorized, validly issued,
fully paid and nonassessable.

 

iv. Fractional Shares. No fractional shares or scrip representing fractional
shares shall be issued upon the conversion of this Note. As to any fraction of a
share which the Holder would otherwise be entitled to purchase upon such
conversion, Borrower shall at its election, either pay a cash adjustment in
respect of such final fraction in an amount equal to such fraction multiplied by
the Conversion Price or round up to the next whole share.

 

v. Transfer Taxes and Expenses. The issuance of certificates for shares of the
Common Stock on conversion of this Note shall be made without charge to the
Holder hereof for any documentary stamp or similar taxes that may be payable in
respect of the issue or delivery of such certificates, provided that, Borrower
shall not be required to pay any tax that may be payable in respect of any
transfer involved in the issuance and delivery of any such certificate upon
conversion in a name other than that of the Holder of this Note so converted and
Borrower shall not be required to issue or deliver such certificates unless or
until the Person or Persons requesting the issuance thereof shall have paid to
Borrower the amount of such tax or shall have established to the satisfaction of
Borrower that such tax has been paid. Borrower shall pay all Transfer Agent fees
required for same-day processing of any Notice of Conversion.

 

Section 5. Certain Adjustments.

 

a) Stock Dividends and Stock Splits. If Borrower, at any time while this Note is
outstanding: (i) pays a stock dividend or otherwise makes a distribution or
distributions payable in shares of Common Stock on shares of Common Stock or any
Common Stock Equivalents (which, for avoidance of doubt, shall not include any
shares of Common Stock issued by Borrower upon conversion of the Notes), (ii)
subdivides outstanding shares of Common Stock into a larger number of shares,
(iii) combines (including by way of a reverse stock split) outstanding shares of
Common Stock into a smaller number of shares or (iv) issues, in the event of a
reclassification of shares of the Common Stock, any shares of capital stock of
Borrower, then the Conversion Price shall be multiplied by a fraction of which
the numerator shall be the number of shares of Common Stock (excluding any
treasury shares of Borrower) outstanding immediately before such event, and of
which the denominator shall be the number of shares of Common Stock outstanding
immediately after such event. Any adjustment made pursuant to this Section shall
become effective immediately after the record date for the determination of
stockholders entitled to receive such dividend or distribution and shall become
effective immediately after the effective date in the case of a subdivision,
combination or re-classification.

 

 4

 

 

b) Reorganization, Reclassification, Consolidation, Merger, Sale; Company Not
Survivor.  If any capital reorganization, reclassification of the capital stock
of the Company, combination, continuation, consolidation or merger of the
Company with another corporation in which the Company is not the survivor, or
sale, transfer or other disposition (i.e. license, lease or contractual
arrangement) of all or substantially all of the assets to another corporation
shall be effected by the Company, then, as a condition of such reorganization,
reclassification, combination, continuation, consolidation, merger, sale,
transfer or other disposition, lawful and adequate provision shall be made
whereby the Holder shall thereafter have the right to purchase and receive upon
the basis and upon the terms and conditions herein specified and in lieu of the
shares of Common Stock immediately theretofore issuable upon conversion of the
Note, such shares of stock, securities or assets as would have been issuable or
payable with respect to or in exchange for a number of shares of Common Stock
equal to the number of shares of Common Stock immediately theretofore issuable
upon conversion of the Note, had such reorganization, reclassification,
combination, continuation, consolidation, merger, sale, transfer or other
disposition not taken place, and in any such case appropriate provision shall be
made with respect to the rights and interests of Holder to the end that the
provisions hereof (including, without limitation, provision for adjustment of
the Conversion Price) shall thereafter be applicable, as nearly equivalent as
may be practicable in relation to any shares of stock, securities or assets
thereafter deliverable upon the exercise hereof.   The provisions of this
Section 5(b) shall similarly apply to successive reorganizations,
reclassifications, combinations, continuations, consolidations, mergers, sales,
transfers or other dispositions.

 

c) Calculations. All calculations under this Section 5 shall be made to the
nearest cent or the nearest 1/100th of a share, as the case may be. For purposes
of this Section 5, the number of shares of Common Stock deemed to be issued and
outstanding as of a given date shall be the sum of the number of shares of
Common Stock (excluding any treasury shares of Borrower) issued and outstanding.

 

d) Notice to the Holder. Whenever the Conversion Price is adjusted pursuant to
any provision of this Section 5, Borrower shall promptly deliver to each Holder
a notice setting forth the Conversion Price after such adjustment and setting
forth a brief statement of the facts requiring such adjustment.

 

Section 6. Prepayment. The Borrower shall have the option of paying the
principal sum of this Note to Holder in advance in full or in part at any time
and from time to time without premium or penalty; provided, however, that
together with such payment in full the Borrower shall pay to the Holder all
interest and all other amounts owing pursuant to this Note and remaining unpaid.

 

Section 7. Events of Default.

 

a) "Event of Default" means, wherever used herein, any of the following events
(whatever the reason for such event and whether such event shall be voluntary or
involuntary or effected by operation of law or pursuant to any judgment, decree
or order of any court, or any order, rule or regulation of any administrative or
governmental body):

 

i. any default in the payment of (A) the principal amount of any Note or (B)
interest and other amounts owing to a Holder on any Note, as and when the same
shall become due and payable (whether on a Conversion Date or by acceleration or
otherwise) which default, solely in the case of an interest payment or other
default under clause (B) above, is not cured within ten (10) Trading Days;

 

ii. the Borrower or any Significant Subsidiary (as such term is defined in Rule
1-02(w) of Regulation S-X) shall be subject to a Bankruptcy Event; or

 

iii. any monetary judgment, writ or similar final process shall be entered or
filed against the Borrower, any Subsidiary or any of their respective property
or other assets for more than $1,000,000, and such judgment, writ or similar
final process shall remain unvacated, unbonded or unstayed for a period of 45
calendar days.

 

 5

 

 

b) Remedies Upon Event of Default. If any Event of Default occurs, the
outstanding principal amount of this Note, interests and other amounts owing in
respect thereof through the date of acceleration, shall become, at the Holder's
election, immediately due and payable in cash. Commencing on the Maturity Date
and also five (5) days after the occurrence of any Event of Default interest on
this Note shall accrue at an interest rate of 10%. Upon the payment in full, the
Holder shall promptly surrender this Note to or as directed by Borrower. In
connection with such acceleration described herein, the Holder need not provide,
and Borrower hereby waives, any presentment, demand, protest or other notice of
any kind, and the Holder may immediately and without expiration of any grace
period enforce any and all of its rights and remedies hereunder and all other
remedies available to it under applicable law. Such acceleration may be
rescinded and annulled by Holder at any time prior to payment hereunder and the
Holder shall have all rights as a holder of the Note until such time, if any, as
the Holder receives full payment pursuant to this Section 7(b). No such
rescission or annulment shall affect any subsequent Event of Default or impair
any right consequent thereon.

 

Section 9. Borrower's Representations. The Borrower is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization with full power and authority to own, lease, license and use its
properties and assets and to carry out the business in which it proposes to
engage. The Borrower has the requisite corporate power and authority to execute,
deliver and perform its obligations under this Note and to issue and sell this
Note. All necessary proceedings of the Borrower have been duly taken to
authorize the execution, delivery, and performance of this Note. When this Note
is executed and delivered by the Borrower, it will constitute the legal, valid
and binding obligation of the Borrower enforceable against the Borrower in
accordance with their terms, except as such enforceability may be limited by
general principles of equity or to applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation and other similar laws relating to, or
affecting generally, the enforcement of applicable creditors' rights and
remedies.

 

Section 10. Terms of Future Financings. So long as this Note is outstanding,
upon any issuance by Company of any security with any term more favorable to the
holder of such security or with a term in favor of the holder of such security
that was not similarly provided to Holder in this Note, then Company shall
notify Holder of such additional or more favorable term and such term, at Holder
option, shall become a part of this Note. Notwithstanding the foregoing, this
Section shall not apply with respect to (i) an Exempt Issuance (as defined
below) or (ii) an underwritten public offering of the Company's securities. For
purposes of this Section, "Exempt Issuance" means (a) any shares of common
stock, options, or convertible securities issued or issuable in connection with
any stock option plan which has been approved by the board of directors, (b)
securities upon the exchange of or conversion of this Note and/or other
securities exercisable or exchangeable for or convertible into shares of common
stock issued and outstanding on the date of this Note and (c) securities issued
pursuant to acquisitions or strategic transactions approved by a majority of the
directors of the Company, provided that any such issuance shall only be to a
person which is, itself or through its subsidiaries, an operating company in a
business synergistic with the business of the Company and in which the Company
receives benefits in addition to the investment of funds, but shall not include
a transaction in which the Company is issuing securities primarily for the
purpose of raising capital.

 

Section 11. Miscellaneous.

 

a) Notices. All notices, demands, requests, consents, approvals, and other
communications required or permitted hereunder shall be in writing and, unless
otherwise specified herein, shall be (i) personally served, (ii) deposited in
the mail, registered or certified, return receipt requested, postage prepaid,
(iii) delivered by reputable air courier service with charges prepaid, or (iv)
transmitted by hand delivery, telegram, or facsimile, addressed as set forth
below or to such other address as such party shall have specified most recently
by written notice. Any notice or other communication required or permitted to be
given hereunder shall be deemed effective (a) upon hand delivery or delivery by
facsimile, with accurate confirmation generated by the transmitting facsimile
machine, at the address or number designated below (if delivered on a business
day during normal business hours where such notice is to be received), or the
first business day following such delivery (if delivered other than on a
business day during normal business hours where such notice is to be received)
or (b) on the second business day following the date of mailing by express
courier service, fully prepaid, addressed to such address, or upon actual
receipt of such mailing, whichever shall first occur. The addresses for such
communications shall be: (i) if to Borrower, to: Avant Diagnostics, Inc., 8561
East Anderson Drive, Suite 104, Scottsdale, AZ 85225, Attn: Gregg Linn, Chief
Executive Officer, email:glinn@avantdiagnostics.com, and (ii) if to the Holder,
to: the address and email address indicated in Exhibit A.

 

b) Absolute Obligation. Except as expressly provided herein, no provision of
this Note shall alter or impair the obligation of Borrower, which is absolute
and unconditional, to pay the principal of, liquidated damages and accrued
interest, as applicable, on this Note at the time, place, and rate, and in the
coin or currency, herein prescribed. This Note is a direct debt obligation of
Borrower.

 

 6

 

 

c) Lost or Mutilated Note. If this Note shall be mutilated, lost, stolen or
destroyed, Borrower shall execute and deliver, in exchange and substitution for
and upon cancellation of a mutilated Note, or in lieu of or in substitution for
a lost, stolen or destroyed Note, a new Note for the principal amount of this
Note so mutilated, lost, stolen or destroyed, but only upon receipt of evidence
of such loss, theft or destruction of such Note, and of the ownership hereof,
reasonably satisfactory to Borrower.

 

d) Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Note shall be governed by and construed
and enforced in accordance with the internal laws of the State of New York,
without regard to the principles of conflict of laws thereof. Each party agrees
that all legal proceedings concerning the interpretation, enforcement and
defense of the transactions contemplated by the Note (whether brought against a
party hereto or its respective Affiliates, directors, officers, shareholders,
employees or agents) shall be commenced in the state and federal courts sitting
in the City of New York, Borough of Manhattan (the "New York Courts"). Each
party hereto hereby irrevocably submits to the exclusive jurisdiction of the New
York Courts for the adjudication of any dispute hereunder or in connection
herewith or with any transaction contemplated hereby or discussed herein, and
hereby irrevocably waives, and agrees not to assert in any suit, action or
proceeding, any claim that it is not personally subject to the jurisdiction of
such New York Courts, or such New York Courts are improper or inconvenient venue
for such proceeding. Each party hereby irrevocably waives personal service of
process and consents to process being served in any such suit, action or
proceeding by mailing a copy thereof via registered or certified mail or
overnight delivery (with evidence of delivery) to such party at the address in
effect for notices to it under this Note and agrees that such service shall
constitute good and sufficient service of process and notice thereof. Nothing
contained herein shall be deemed to limit in any way any right to serve process
in any other manner permitted by applicable law. Each party hereto hereby
irrevocably waives, to the fullest extent permitted by applicable law, any and
all right to trial by jury in any legal proceeding arising out of or relating to
this Note or the transactions contemplated hereby. Each party shall be
responsible for its own legal fees and costs in the event any party shall
commence an action or proceeding to enforce any provisions of this Note.

 

e) Waiver. Any waiver by Borrower or the Holder of a breach of any provision of
this Note shall not operate as or be construed to be a waiver of any other
breach of such provision or of any breach of any other provision of this Note.
The failure of Borrower or the Holder to insist upon strict adherence to any
term of this Note on one or more occasions shall not be considered a waiver or
deprive that party of the right thereafter to insist upon strict adherence to
that term or any other term of this Note on any other occasion. Any waiver by
Borrower or the Holder must be in writing.

 

f) Severability. If any provision of this Note is invalid, illegal or
unenforceable, the balance of this Note shall remain in effect, and if any
provision is inapplicable to any Person or circumstance, it shall nevertheless
remain applicable to all other Persons and circumstances.

 

g) Usury. If it shall be found that any interest or other amount deemed interest
due hereunder violates the applicable law governing usury, the applicable rate
of interest due hereunder shall automatically be lowered to equal the maximum
rate of interest permitted under applicable law.

 

h) Next Business Day. Whenever any payment or other obligation hereunder shall
be due on a day other than a Business Day, such payment shall be made on the
next succeeding Business Day.

 

i) Headings. The headings contained herein are for convenience only, do not
constitute a part of this Note and shall not be deemed to limit or affect any of
the provisions hereof.

 

j) Amendment. Unless otherwise provided for hereunder, this Note may not be
modified or amended or the provisions hereof waived without the written consent
of Borrower and the Holder.

 

k) Facsimile Signature. In the event that the Borrower's signature is delivered
by facsimile transmission, PDF, electronic signature or other similar electronic
means, such signature shall create a valid and binding obligation of the
Borrower with the same force and effect as if such signature page were an
original thereof.

 

*********************

 

(Signature Pages Follow)

 

 7

 

 

IN WITNESS WHEREOF, Borrower has caused this Note to be signed in its name by an
authorized officer as of the 3rd day of March, 2016.

 

 

AVANT DIAGNOSTICS, INC.

 

    By:

 

 

Name:

Gregg Linn

 

 

Title:

Chief Executive Officer

 



 

 8

 

 

ANNEX A

 

NOTICE OF CONVERSION

 

The undersigned hereby elects to convert principal and interest under the 12%
Convertible Note due March __, 2017 of Avant Diagnostics, Inc., a Nevada
corporation (the "Borrower"), into shares of common stock (the "Common Stock"),
of Borrower according to the conditions hereof, as of the date written below. If
shares of Common Stock are to be issued in the name of a person other than the
undersigned, the undersigned will pay all transfer taxes payable with respect
thereto and is delivering herewith such certificates and opinions as reasonably
requested by Borrower in accordance therewith. No fee will be charged to the
holder for any conversion, except for such transfer taxes, if any.

 

By the delivery of this Notice of Conversion the undersigned represents and
warrants to the Company that its ownership of the Common Stock does not exceed
the amounts specified under Section 4(d) of this Note, as determined in
accordance with Section 13(d) of the Exchange Act.

 

The undersigned agrees to comply with the prospectus delivery requirements under
the applicable securities laws in connection with any transfer of the aforesaid
shares of Common Stock.

 



Date to Effect Conversion: _________________________________

 

Principal Amount of Note to be Converted: $____________________

 

Number of shares to be issued: ______________________________

 

Signature: ______________________________________________

 

Name: ________________________________________________

 

Address for Delivery of Common Stock Certificates: _____________

_____________________________________________________ 

_____________________________________________________

 

Or

 

DWAC Instructions: ____________________________________

 

Broker No:_________________

Account No: _______________

 





 9

 

 

Exhibit A

Investment Representations for Accredited Investor

 

The Holder hereby acknowledges, agrees with and represents, warrants and
covenants to the Company, as follows:

 

(a) Accredited Investor. The Holder is an "accredited investor" as that term is
defined in Regulation D promulgated under the Securities Act by virtual of being
(initial all applicable responses below):

 



¨

an individual (not a partnership, corporation, etc.) whose individual net worth,
or joint net worth with his or her spouse, presently exceeds $1,000,000. For
purposes of calculating net worth under this paragraph, (i) the primary
residence shall not be included as an asset, (ii) to the extent that the
indebtedness that is secured by the primary residence is in excess of the fair
market value of the primary residence, the excess amount shall be included as a
liability, and (iii) if the amount of outstanding indebtedness that is secured
by the primary residence exceeds the amount outstanding 60 days prior to the
execution of this Subscription Agreement, other than as a result of the
acquisition of the primary residence, the amount of such excess shall be
included as a liability.

 

 

¨

an individual (not a partnership, corporation, etc.) who had an income in excess
of $200,000 in each of the two most recent years, or joint income with his or
her spouse in excess of $300,000 in each of those years (in each case including
foreign income, tax exempt income and full amount of capital gains and losses
but excluding any income of other family members and any unrealized capital
appreciation) and has a reasonable expectation of reaching the same income level
in the current year

 

 

¨

a bank as defined in section 3(a)(2) of the Act, or a savings and loan
association or other institution as defined in section 3(a)(5)(A) of the Act
whether acting in its individual or fiduciary capacity; a broker or dealer
registered pursuant to section 15 of the Securities Exchange Act of 1934; a
insurance company as defined in section 2(a)(13) of the Act; an investment
company registered under the Investment Company Act of 1940 or a business
development company as defined in section 2(a)(48) of that Act; a Small Business
Investment Company licensed by the U.S. Small Business Administration under
section 301(c) or (d) of the Small Business Investment Act of 1958; any plan
established and maintained by a state, its political subdivisions, or any agency
or instrumentality of a state or its political subdivisions, for the benefit of
its employees, if such plan has total assets in excess of $5,000,000; any
employee benefit plan within the meaning of the Employee Retirement Income
Security Act of 1974 if the investment decision is made by a plan fiduciary, as
defined in section 3(21) of such act, which is either a bank, savings and loan
association, insurance company, or registered investment adviser, or if the
employee benefit plan has total assets in excess of $5,000,000 or, if a
self-directed plan, with investment decisions made solely by persons that are
accredited investors.

 

 

¨

a private business development company as defined in section 202(a)(22) of the
Investment Advisors Act of 1940.

 

 

¨

a corporation, partnership, Massachusetts business trust, or nonprofit
organization within the meaning of Section 501(c)(3) of the Internal Revenue
Code, in each case not formed for the specific purpose of acquiring the
securities being offered and with total assets in excess of $5,000,000.

¨

a trust with total assets in excess of $5,000,000, not formed for the specific
purpose of acquiring the Notes, whose purchase is directed by a "sophisticated
investor" as defined in Regulation 506(b)(2)(ii) under the Act.

 

 

¨

an entity in which all of the equity owners are "accredited investors" within
one or more of the above categories.

 

 10

 

 

(b) Experience. The Holder is sufficiently experienced in financial and business
matters to be capable of evaluating the merits and risks of its investments, and
to make an informed decision relating thereto, and to protect its own interests
in connection with the purchase of the Notes.

 

(c) Own Account. The Holder is purchasing the Note as principal for its own
account, for investment purposes only and not with an intent or view towards
further sale or distribution (as such term is used in Section 2(11) of the
Securities Act) thereof, and has not pre-arranged any sale with any other person
and has no plans to enter into any such agreement or arrangement.

 

(d) Exemption. The Holder understands that the offer and sale of the Note is not
being registered under the Securities Act or any state securities laws and is
intended to be exempt from registration provided by Rule 506 promulgated under
Regulation D and/or Section 4(a)(2) of the Securities Act;

 

(e) Importance of Representations. The Holder understands that the Note is being
offered and sold to it in reliance on an exemption from the registration
requirements of the Securities Act, and that the Company is relying upon the
truth and accuracy of the representations, warranties, agreements,
acknowledgments and understandings of the Holder set forth herein in order to
determine the applicability of such safe harbor and the suitability of the
Holder to acquire the Notes;

 

(f) No Registration. The Notes have not been registered under the Securities Act
or any state securities laws and may not be transferred, sold, assigned,
hypothecated or otherwise disposed of unless registered under the Securities Act
and applicable state securities laws or unless an exemption from such
registration is available (including, without limitation, under Rule 144 of the
Securities Act, as such rule may be amended, or any similar rule or regulation
hereafter adopted by the Commission having substantially the same effect ("Rule
144")). The Holder represents and warrants and hereby agrees that all offers and
sales of the Notes and the Notes shall be made only pursuant to such
registration or to such exemption from registration.

 

(g) Risk. The Holder acknowledges that the purchase of the Notes involves a high
degree of risk, is aware of the risks and further acknowledges that it can bear
the economic risk of the Note, including the total loss of its investment. The
Holder has adequate means of providing for its financial needs and foreseeable
contingencies and has no need for liquidity of its investment in the Notes for
an indefinite period of time.

 

(h) Company Information. The Holder and its Holder representatives, if any, have
reviewed all the Company's filings with the Securities and Exchange Commission
and all other documents requested by the Holder, have carefully reviewed them
and understand the information contained therein.

 

(i) Independent Investigation. The Holder, in making the decision to purchase
the Notes subscribed for, has relied upon independent investigations made by it
and its representatives, if any, and the Holder and such representatives, if
any, have prior to any sale to it been given access and the opportunity to
examine all material contracts and documents relating to this investment and an
opportunity to ask questions of, and to receive answers from, the Company or any
person acting on its behalf concerning the terms and conditions of this
investment. The Holder and its advisors, if any, have been furnished with access
to all materials relating to the business, finances and operation of the Company
and materials relating to the offer and sale of the Notes (including, without
limitation, the Company's filings with the Securities and Exchange Commission)
which have been requested. The Holder and its advisors, if any, have received
complete and satisfactory answers to any such inquiries.

 

 11

 

 

(j) No Recommendation or Endorsement. The Holder understands that no federal,
state or other regulatory authority has passed on or made any recommendation or
endorsement of the Note. Any representation to the contrary is a criminal
offense.

 

(k) No Representation. In evaluating the suitability of an investment in the
Company, the Holder has not relied upon any representation or information (oral
or written) other than as stated in the Note or the Company's filings with the
Securities and Exchange Commission.

 

(l) No Tax, Legal, Etc. Advice. The Holder is not relying on the Company or any
of its employees or agents with respect to the legal, tax, economic and related
considerations of an investment in the Notes, and the Holder has relied on the
advice of, or has consulted with, only its own advisers.

 

(m) No Advertisement or General Solicitation. Holder acknowledges that it is not
aware of, is in no way relying on, and did not become aware of the offering of
the Notes through or as a result of any form of general solicitation or general
advertising, including, without limitation, any article, notice, advertisement
or other communication published in any newspaper, magazine, or similar media or
broadcast over television or radio, or through any seminar or meeting whose
attendees have been invited by any general solicitation or general advertising.

 

___________________________________

Name of Holder (Print)

 

___________________________________

Signature of Holder

 

___________________________________

Capacity of Signatory (for entities)

 

Address: ____________________________

 

___________________________________

 

___________________________________

 

Email Address: ______________________

 

Fax: _______________________________

 

Tax ID: ____________________________

 

__________________________________

Date

 

12

--------------------------------------------------------------------------------

 